FILED
                             NOT FOR PUBLICATION                            DEC 14 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


MARCO MONTOYA-HERNANDEZ,                         No. 15-71169

               Petitioner,                       Agency No. A095-697-941

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 9, 2015**

Before:        WALLACE, RAWLINSON, and IKUTA, Circuit Judges.

      Marco Montoya-Hernandez, a native and citizen of Peru, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for withholding of removal

and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008),

and we deny the petition for review.

      Although Montoya-Hernandez raises arguments as to the merits of his

withholding of removal claim, he does not challenge the agency’s dispositive

finding that he is not statutorily eligible for this relief. See Martinez Serrano v.

INS, 94 F.3d 1256, 1259 (9th Cir. 1996).

      Substantial evidence supports the agency’s denial of Montoya-Hernandez’s

CAT claim because he failed to establish it is more likely than not he would be

tortured by or with the consent or acquiescence of the government if returned to

Peru. See Silaya, 524 F.3d at 1073.

      PETITION FOR REVIEW DENIED.




                                            2                                    15-71169